

Exhibit 10.1
AMENDMENT NO. 1
TO
OFFER LETTER
This Amendment No. 1 to Offer Letter (the “Amendment”) is entered into as of May
3, 2018, by and between Menlo Therapeutics Inc., a Delaware corporation (the
“Company”) and Steven Basta (“Executive”).
R E C I T A L S
WHEREAS, the Company and Executive have entered into that certain Offer Letter,
dated as of August 17, 2015, (as amended from time to time, the “Agreement”);
and
WHEREAS, the Company and Executive desire to amend the Agreement as provided
herein.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Executive hereby agree to amend the Agreement as
follows:
A M E N D M E N T
1.Amendment. The paragraph titled “At-Will Employment; Severance” is hereby
amended and restated to read as follows:
“The Company is an “at-will” employer. Accordingly, either you or the Company
may terminate the employment relationship at any time, with or without advance
notice, and with or without cause. Upon any termination of your employment, you
will be deemed to have resigned, and you hereby resign, from the Company’s Board
of Directors and from all offices and directorships then held with the Company
or any subsidiary. In the event the Company terminates your employment without
Cause, or you terminate your employment for Good Reason, you will be eligible to
receive (i) an amount equal to the base salary that would have been earned
during the Severance Period (defined below) in one lump sum, (ii) continuation
of your Health Insurance Benefits during the Severance Period, and (iii)
accelerated vesting with respect to the number of shares underlying any equity
incentives or options that are subject to vesting and that would have otherwise
vested during the Severance Period had you remained an employee of the Company
(collectively, “Severance Benefits”). For the purposes hereof, the “Severance
Period” will equal twelve (12) months.
Upon a termination of your employment by the Company without Cause or by you for
Good Reason during the three (3) months before and twelve (12) month period
following a Change in Control (as defined in the 2018 Omnibus Incentive Plan),
you will receive a lump-sum payment in cash equal to: 18 months’ base salary and
up to 18 months’ annual bonus (pro-rated monthly for any partial year and
measured at “target” achievement), and, if you elect to continue coverage under
COBRA, subject to your compliance with the provisions of this Agreement, the
Company will pay the premiums for such coverage for 18 months following the
termination of employment (collectively, “Change in Control Severance
Benefits”). Your eligibility for these Severance Benefits and Change in Control
Severance Benefits is conditioned upon your execution of a release of claims in
a form provided by the Company with a general release of claims as set forth in
Exhibit A (the “Release”) within forty-five (45) days following your termination
date and your non-revocation of the Release during any applicable statutory
revocation period. If you comply with these conditions, the Severance payments
will commence on the sixtieth (60th) day following your termination date.”
2.Terms of Agreement. Except as expressly modified hereby, all terms, conditions
and provisions of the Agreement shall continue in full force and effect.
3.Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
4.Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in counterparts, each of which shall be an original and both of which
taken together shall constitute one and the same instrument. This Amendment may
be executed and delivered by facsimile and, upon such delivery, the facsimile
shall be deemed to have the same effect as if the original signature had been
delivered to the other party.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Offer
Letter to be executed by their duly authorized representatives, effective as of
the date first written above.


COMPANY:
Menlo Therapeutics Inc.,
a Delaware corporation


EXECUTIVE: 

Steven Basta
By: /s/ Kristine Ball
Name: Kristine Ball
Title: Senior Vice President, Corporate Strategy and Chief Financial Officer
 

By: /s/ Steven Basta
Steven Basta







1
sf-3882953